Opinion by
Mb. Justice Mitchell,
This is a bill by creditors of two insolvent assigned estates against an alleged debtor to the estates and the joint assignee of both. There are some averments against the assignee which amount to a charge of concealed fraud upon its part, but even if they were true they would not affect the position of the main defendant, the Fourth Street National Bank, and are therefore irrelevant and immaterial in the present case. The assigned estates were those of two firms doing separate business under distinct names, but composed of the same partners. At the time of the assignments the bank had on deposit funds of one of the firms which it claimed the right to hold under special con*462tract,-to meet maturing notes of the other. In August or- September, 1887,- the assignee called upon the bank in reference to the .deposit and was informed of the bank’s claim to hold it. After examining the evidence on the subject the assignee acquiesced in the claim and took no further steps to assert the rights of the assigned estates or his own as assignee. The learned judge below rightly held that this was equivalent to a demand on the bank and a refusal by it to pay. It had all the substantial elements of a demand, and was clearly a refusal. A right of action therefore accrued at once and the statute of limitations began to run. This bill was not filed until eleven years afterwards. It was too late.
The plaintiffs’ want of discovery or knowledge of the deposit and of the assignee’s acquiescence in its retention by the bank was wholly immaterial. The bank’s refusal was openly made, to the only party it was bound to know or to account to in the matter. There was no element of concealment on its part which could in any manner affect the running of the statute in its favor.
Decree affirmed at appellant’s costs.